 In theMatter of BETHLEHEM STEELCOMPANY (SHIPBUILDING DIvI-SION)andINTERNATIONAL FEDERATION oI ARCIIITEOrS,ENGINEERS,CHEMISTS,AND TECHNICIANS, CHAPTER 205, CIOCase No. 21-R--22529.-Decided April 13,1945O'MelvenydMyers,,byHomer I. Mitchell,of Los Angeles, Calif.,for the Company.Mr. Sanford Goldner,of Los Angeles, Calif., for the Union.Mr. Pawl Bisgyer,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a petition duly filed by International Federation of Archi-tects, Engineers, Chemists, and Technicians, Chapter 205, CIO, hereincalled the Union, alleging that a question affecting commerce hadarisen concerning the representation of employees of Bethlehem SteelCompany (Shipbuilding Division), Terminal Island, San Pedro, Cali-fornia, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeGeorge H. O'Brien, Trial Examiner. Said hearing was held at LosAngeles, California, on February 5, 1945.The Company and theUnion appeared and participated.All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to file briefswith the Board.At the hearing the Company moved to dismiss thepetition herein on the ground that the proposed unit was inappropri-ate.The motion was referred to the Board. For reasons hereinafterappearing, the motion is hereby granted.Upori the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYBethlehem Steel Company is a Pennsylvania corporation havingoffices for its Shipbuilding Division in New York City.At its ship-61 N. L. R B., No. 71.526 BETHLEHEM STEELCOMPANY527yard at Terminal Island, San Pedro, California, with which we aresolely concerned, the Company's Shipbuilding Division is engaged inthe construction, repair, alteration, and conversion of ships.During1944, materials used in its operations at said shipyard exceeded $1,000,-000 in value, of which more than 90 percent was obtained from sourcesoutside the State of California.During the same period, the value ofthe work performed in said shipyard exceeded $1,000,000, of whichmore than 90 percent related to work performed on ships destined foruse in interstate and foreign commerce or for the United States Gov-ernment.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternational Federation of Architects, Engineers, Chemists, andTechnicians, Chapter 205, affiliated with the Congress of IndustrialOrganizations, is a labor organization admitting to membership em-ployees of the Company.III.THE ALLEGED APPROPRIATE UNITThe Union petitions for a unit of all non-supervisory employeesin Department 22 at the Company's San Pedro yard. Included there-in are order leadingmen, order clerks, draftsmen, tracers, learners,typists, stenographers, clerks, file clerks, a secretary and 2 engineers.The Company contends that the proposed unit is inappropriate forcollective bargaining purposes.For the performance of its functions, Department 22 is divided intoan order section, and a drafting section, each under an engineer re-sponsible to the chief draftsman.The order section requisitions forconstruction of new vessels materials listed on blueprints receivedfrom the naval architect.The drafting section is concerned withmaking minor corrections and alterations on blueprints which becomenecessary during the course of construction.There are approximately49 employees in Department 22 engaged in different types of work.Order leadingmen and order clerks formulate the orders for materials;draftsmen perform the technical work of correcting and altering blue-prints ; and the remaining employees are engaged in miscellaneousclerical duties.Employed in other departments of the San Pedro yards are personEwhom the Union would exclude although they perform comparablework and, apparently, are not represented by any labor organization.,.1Production and maintenance employees are presently represented by Industrial Unionof Marine and Shipbuilding Workers of America, and Local 9 thereof. 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the old warehouse, which is part of the Stores Department, are 3order clerks whose functions are practically identical with those oforder clerks in Department 22, except that they order material forvessels undergoing repairs.The Maintgnance Department employs3 draftsmen who make blueprints, plans and designs pertaining toplant facilities and equipment.In addition, there are approximately287 clerical employees in other departments.'Thus, the record indicates that, while the Union would group certaintechnical and clerical employees in one unit, it would exclude a largenumber of employees who do similar work and have the same interests.Accordingly, we find that the proposed unit is inappropriate for thepurposes of collective bargaining.'IV.THE ALLEGED QUESTION CONCERNING REPRESENTATIONSince, as we have held in Section III, above, the bargaining unitsought by the Union is inappropriate for the purposes of collectivebargaining, we find that no question affecting commerce has arisenconcerning the representation of employees of the Company withinthe meaning of Section. 9 (c) of the National Labor Relations Act.We shall, therefore, dismiss the petition.ORDERUpon the basis of the above findings of fact, and the entire recordin the case, the National Labor Relations Board hereby orders thatthe petition for an investigation and certification of representativesof employees of Bethlehem Steel Company (Shipbuilding Division),Terminal Island, San Pedro, California; filed by International Fed-eration of Architects, Engineers, Chemists, and Technicians, Chapter205, CIO, be, and it hereby is dismissed.CHAIRMAN MILLIS took no part in the consideration, of the aboveDecision and Order.2The record indicates that there are 211 clerks in both production and non-productiondepartments,36 stenographers,10 secretaries,and 30 typists3 SeeMatter of California Shipbuilding Corp.,57 N. L.R B. 1791, andMatter of TrianglePublications, Inc.,40 N. L. R. B. 1330.